Citation Nr: 1723221	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for periodontal disease as secondary to service connected chronic gastritis.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for a bowel condition, to include as secondary to service connected chronic gastritis.

4.  Entitlement to an evaluation in excess of 10 percent for chronic gastritis, claimed as ulcers due to medication use for service connected right knee disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service connected chronic gastritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon: an October 2010 rating decision which, in relevant part, denied entitlement to service connection for a TBI; a March 2016 rating decision which, in relevant part, continued the rating for the Veteran's service connected chronic gastritis at 10 percent and denied entitlement to service connection for obstructive sleep apnea (OSA); and a May 2016 rating decision, which denied entitlement to service connection for a bowel condition and periodontal disease.

The Board remanded these issues in September 2016 for consideration of additional evidence, and issuance of a Supplemental Statement of the Case (SSOC) after readjudication.

The Veteran's claim of entitlement to service connection for periodontal disease, which is considered a dental disability, raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.  The claim for periodontal treatment is referred to the RO for any appropriate action.  38 C.F.R. § 19.9 (b).  Specifically, the RO should consider whether to refer the claim for dental treatment to the appropriate VA Medical Center.  

The issues of service connection for obstructive sleep apnea, a bowel condition, traumatic brain injury, and an increased evaluation for chronic gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran is seeking VA compensation for a periodontal disease.


CONCLUSION OF LAW

Periodontal disease is not a compensable disability under law.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the September 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Periodontal disease

The Veteran claims entitlement to service connection for periodontal disease caused by his service connected chronic gastritis.  After a thorough review of the evidence, the Board finds that the Veteran does not suffer from a compensable disability under the rating schedule for dental and oral conditions.

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381. 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A.        § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran states that his gastritis causes acid reflux that has caused soreness in his gums and teeth, as well as canker sores in his mouth.  A private physician in an undated letter stated that his extreme acid reflux had a negative effect on his gingival tissue, which contributed to recession and exposure of root surfaces.  These surfaces were then eroded by acid, which increased sensitivity.

In an April 2016 VA examination, the Veteran was diagnosed with periodontal disease.  The examiner did not find any anatomical loss or bony injury of the mandible.  The Veteran similarly did not have any anatomical loss or bony injury of the maxilla.  He also did not have anatomical loss or bony injury of any teeth, other than that due to the loss of the alveolar process as a result of periodontal disease.  There was no anatomical loss or injury of the mouth, lips, or tongue.  The Veteran had never been diagnosed with osteomyelitis or osteoradionecrosis of the mandible.  The Veteran did not have a benign or malignant neoplasm or metastases related to his diagnoses.  He had no scars related to his conditions or treatment of his condition.  While the examiner found that the Veteran's acid reflux was at least as likely as not the cause of the Veteran's periodontal disease, there were no conditions found in the examination that warrant compensation under the applicable rating schedule.

In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no legal entitlement to compensation benefits predicated upon service connection for periodontal disease, therefore, the claim must be denied.  The issue of eligibility for outpatient dental treatment for periodontal disease is referred to the appropriate VA Medical Center for a formal determination in the Introduction portion of this decision.


ORDER

Service connection for periodontal disease is denied.


REMAND

Remand is necessary for further adjudication of the outstanding issues.  In this case, the Veteran's examinations were inadequate for adjudicative purposes.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, new examinations are warranted for the remaining issues on appeal.

The Veteran's examination for traumatic brain injury (TBI) diagnosed a mild TBI with no symptoms.  The examiner, however, did not consider the Veteran's lay statements regarding the ongoing and worsening neurological symptoms he experienced.  Both the Veteran and his wife submitted detailed statements regarding his symptomatology that must be taken into consideration by a medical professional prior to adjudication.

A review of the Veteran's file was conducted to assess his claimed bowel condition, which has no official diagnosis.  The Veteran claims ongoing anal leakage with a changed color of his stool as early as 2015.  He believes it is secondary to his gastritis.  While the examiner summarily ruled out the connection between the two conditions due to separate anatomical structures, the examiner did not provide sufficient reasoning for this rationale beyond a conclusory statement.

The examiner assessing the Veteran's obstructive sleep apnea provided no detailed rationale for the opinion that the condition was not related to his chronic gastritis.  This examination is similarly lacking for the purposes of adjudication.

Finally, the examination to address an increased evaluation for the Veteran's chronic gastritis did not have the results of his most recent endoscopy, and did not conduct its own testing to complete the gaps in information.  Chronic gastritis has been rated under Diagnostic Code 7307, which requires imaging of lesions, ulcerated areas, or hemorrhages to determine the percentage assigned.  In this examination, the examiner noted that an endoscopy occurred in May 2013, but actual procedure results were unavailable, other than the fact that the biopsies were normal.  This information is not sufficient to determine the current severity of the Veteran's chronic gastritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's TBI, bowel condition, chronic gastritis, and sleep apnea since September 2016 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate medical professionals to determine the current nature and etiology of his TBI, bowel condition, and sleep apnea, as well as the current nature and severity of his chronic gastritis.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, severity, and symptomatology.  Any testing necessary to the determination of the following should be conducted.  The examiner should advance an opinion as to the following:

(a).  Whether the Veteran currently has residuals of his in-service TBI and, if so, what is the severity of those residuals.  If the symptomatology described by the Veteran and his spouse is not indicative of TBI residuals, the examiner should explain why.

(b).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified bowel condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(c).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified bowel condition was either caused by or aggravated by a service-connected disability.

(d).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's sleep apnea had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(e).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that his sleep apnea was either caused by or aggravated by a service-connected disability.

(f).  Determine the nature and severity of the Veteran's chronic gastritis.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims of service connection for TBI, a bowel condition, and sleep apnea, as well as an increased rating for chronic gastritis.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.










	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


